DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/21/2022 is acknowledged. All non-elected claims have been cancelled by the Applicant.

Information Disclosure Statement
The information disclosure statement filed 4/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, Non-Patent Literature reference #34 is a Japanese Office Action, but neither an English translation of the NPL nor an explanation of its relevance has been provided.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. Specifically, that the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract of the disclosure is objected to because it exceeds 150 words in length, the phrase “or/or” in line 3 is grammatically incurred.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because of the following informalities: The phrase “or/or” in line 3 is grammatically incorrect. Appropriate correction is required.
The disclosure is objected to because of the following informalities: Paragraph [0001] refers to US Patent Application Nos. 15/917,532, 13/643,065 and 13/216,495 which were, respectively, issued as US Patent No. 10,485,951 on 11/26/2019, US Patent No. 10,576,246 on 3/3/2020, and US Patent No. 9,278,196 on 3/8/2016. Paragraph [0001] should be amended accordingly to indicate this. Appropriate correction is required.
The disclosure is objected to because of the following informalities: Paragraph [0184] recites “polyimid” and Paragraph [0205] recites “polyamid”. However, neither of these are materials, so these recitations appear to be typographical errors. Based on what is disclosed in the rest of the Specification, it is believed that both of these recitations are intended to recite “polyamide”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 73-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 73 (upon which claims 74-89 depend) is directed to “A catheter for injection of fluid into tissue outside of an inner wall of a target vessel of a human patient” with “the catheter being placed in a package with the at least three needle guiding elements deployed”. Because the claim is cited as being directed to a “catheter” but then recites the catheter “being placed in a package”, it is unclear if (1) the claim is indeed intended to be directed only to “a catheter” and that the limitation regarding the package was intended to be functional (in other words, “a package” is not intended to be a part of the claimed invention) or (2) the claim is intended to be directed to a combination of a catheter + a package (and therefore the preamble referring to the invention as “a catheter” is incorrect). For the sake of examination, the latter (2) is the interpretation applied to the claim. Accordingly, it is suggested to amend the preamble of claim 73 to recite “A packaged catheter for injection of fluid into tissue outside of an inner wall of a target vessel of a human patient, the packaged catheter including […]”. 
Claim 73 introduces “an inner wall of a target vessel” in the preamble, and later recites “an interior wall of a target vessel” in lines 4-5 and “the inner wall of the target vessel” in lines 10-11. It is unclear if (1) the “interior wall of a target vessel” in lines 4-5 is intended to be the same as the “inner wall of a target vessel” introduced in the preamble or (2) the two “walls” recited are intended to be different from one another. For the sake of examination, the former (1) is in the interpretation applied to the claim. Accordingly, it is suggested to amend lines 4-5 to recite “the inner wall of [[a]] the target vessel”.
Claims 74-89 are rejected due to their dependence on claim 73.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 73-80, 84, 87 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960) in view of Bevier et al. (US Pat 6,190,393).
Re claim 73, Edwards discloses a catheter 20 (Fig 1,2; it is noted that all reference characters cited below refer to Fig 1,2 unless otherwise noted) for injection of fluid into tissue outside of an inner wall of a target vessel of a human patient (it is noted that the italicized text constitutes functional language and, therefore, “fluid” is not a part of the claimed invention; Col 2, Lines 63-66 disclose that the catheter 20 is structurally capable of injecting fluid into tissue outsides an inner wall of a target vessel of a human patient and, therefore, this limitation is met), the catheter including: a catheter body 22 having a central axis 27 extending in a longitudinal direction (as seen in Fig 2), at least three needle guiding elements 52 (four needle guiding elements 52 are seen in Fig 1,3) adapted to advance outwardly toward an interior wall of a target vessel (it is noted that the italicized text constitutes functional language; this limitation is met in view of Col 3, Lines 36-39 and 43-47), at least three needles 41 (four needles 41 are seen in Fig 1,3), wherein each needle of the at least three needles is disposed within a respective needle guiding element of the at least three needle guiding elements (as seen in Fig 1), the at least three needles adapted to be advanced outwardly relative to the at least three needle guiding elements and guided by the at least three needle guiding elements (it is noted that the italicized text constitutes functional language; this limitation is met in view of Col 6, Lines 50-55), the at least three needles having a distal opening  43 (Fig 4) for fluid delivery into tissue outside of the inner wall of the target vessel (it is noted that the italicized text constitutes functional language; this limitation is met in view of Col 3, Lines 29-34). Edwards does not disclose the catheter being placed in a package with the at least three needle guiding elements deployed.  
Bevier teaches assembling a catheter in its ready-to-use state (that is, the catheter can be immediately inserted into a patient in its present configuration; as seen in Fig 5-9 and described in Col 7, Lines 1-8, the configuration of the catheter described in Col 7, Lines 22-27 is the ready-to-use state) and placing it in a package (Col 7, Lines 26-28) for the purpose of providing a sterilized catheter (Col 7, Lines 26-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards to include the catheter being placed in a package in its ready-to-use state, as taught by Bezier, for the purpose of providing a sterilized catheter (Col 7, Lines 26-28). 
In view of Col 6, Lines 26-31 of Edwards (which set forth that the guiding elements 52 are only extended out of the catheter body 22 after the catheter body has been positioned in its desired end location), one of ordinary skill in the art would recognize that the “ready-to-use” state of Edwards’ catheter 20 includes the guiding elements 52 being deployed within the guide tubes 56 (Col 3, Lines 59-64) and maintained fully within the catheter body 22; accordingly, when placing the catheter in a package in its ready-to-use state (as taught by Bevier), the at least three needle guiding elements would be deployed as claimed. The Examiner notes that the claim does not define the term “deployed” and therefore the term is interpreted under broadest reasonable interpretation as meaning “placed”.
Re claim 74, Edwards discloses that the at least three needle guiding elements are movable between a retracted configuration (not shown; but inherent in Col 6, Lines 26-31 that disclose that the guiding elements 52 only moved to extend out of the catheter body 22 after the catheter body 22 has reached its desired position – accordingly, when the guiding elements 52 are within the catheter body 22, they are in the “retracted configuration”) and a deployed configuration (as seen in Fig 2; the “deployed configuration” is when the guiding elements 52 extend out of the catheter body 22).
Re claim 75, Edwards discloses that the at least three needle guiding elements are configured to be constrained within the catheter body in the retracted configuration (as set forth in Col 3, Lines 43-47 and 59-64, the guiding elements 52 are constrained within the guide tubes 56 of the catheter body at all times, including when in the “retracted configuration”).
Re claim 76, Edwards discloses that the at least three needle guiding elements are adapted to extend outwardly from the catheter body in the deployed configuration (as seen in Fig 1,2).
Re claim 77, Edwards discloses that the deployed configuration allows the at least three needles to extend outwardly from the at least three needle guiding element (as see in Fig 1,2) for injection of an ablative fluid (it is noted that the italicized text constitutes a functional limitation and, therefore, an “ablative fluid” is not a part of the claimed invention; this limitation is met in view of Col 3, Lines 29-34).
Re claim 78, Edwards discloses that the at least three needle guiding elements and the at least three needles are retracted within the catheter body in the retracted configuration for delivery into the human patient (Col 6, Lines 26-31 discloses that the guiding elements 52 and needles 41 are only advanced out of the catheter body 22 once the catheter body “has been desirably positioned within urethra 146”; accordingly, they must be in the “retracted configuration” during delivery into the human patient).
Re claim 79, Edwards discloses that a distal portion (the “distal portion” being the entirety of the guiding elements 52 that reside in guide tubes 56 when the guiding elements 52 are in the “deployed configuration”, as seen in Fig 2) of the at least three needle guiding elements are in line with a longitudinal axis 27 of the catheter body in the retracted configuration (as seen in Fig 2, a proximal section of the “distal portion” is aligned with axis 27 even when in the “deployed configuration” – therefore, this portion would also be aligned with axis 27 in the “retracted configuration)).
Re claim 80, Edwards discloses that the at least three needle guiding elements comprise plastic (Col 3, Lines 36-39).
Re claim 84, Edwards discloses a handle 63 adapted to move the at least three needles out of the at least three needle guiding elements (via distal movement of knob 72; Col 6, Lines 34-44 and 50-55).
Re claim 87, Edwards discloses an external source of fluid (inherent as both the “lidocaine” and the “suitable compound or biocompatible resin” must originate from a “source”, Col 7, Lines 14-25) for injection into tissue outside of the inner wall of the target vessel (it is noted that the italicized text constitutes functional language; this limitation in met in view of Col 7, Lines 14-25 that disclose that the fluid can be delivered to voids 158 formed in tissue 151).  
Re claim 89, as set forth in the rejection of claim 73 above, Edwards discloses all the claimed features except a package; therefore, Edwards does not disclose that the package is sterile. Bevier, however, teaches the package being sterile (Col 7, Lines 26-28) for the purpose of providing a sterilized catheter (Col 7, Lines 26-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards to include a sterile package, as taught by Bezier, for the purpose of providing a sterilized catheter (Col 7, Lines 26-28).

Claims 81 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960)/Bevier et al. (US Pat 6,190,393) in view of Lee (US Pat 5,203,777).
Re claim 81, Edwards/Bevier disclose all the claimed features except a radiopaque marker. Lee, however, teaches a urethral catheter 110 (Fig 6A; Col 4, Line 52), like that of Edwards, comprising a catheter body 112 (Fig 6A) having a radiopaque marker 120 (Fig 6A) located near a distal end 114 (Fig 6A) of the catheter body (as seen in Fig 6A) for the purpose of enabling medical personnel to accurately determine the rotational orientation of the catheter in the body (Col 7, Lines 60-63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Bevier to include a radiopaque marker, as taught by Lee, for the purpose of enabling medical personnel to accurately determine the rotational orientation of the catheter in the body (Col 7, Lines 60-63). 
Re claim 88, Edwards/Bevier disclose all the claimed features except a radiopaque marker near a distal end of the at least three needle guiding elements. Lee, however, teaches a urethral catheter 110 (Fig 6A; Col 4, Line 52), like that of Edwards, comprising a catheter body 112 (Fig 6A) having a radiopaque marker 120 (Fig 6A) located near a distal end 114 (Fig 6A) of the catheter body (as seen in Fig 6A) for the purpose of enabling medical personnel to accurately determine the rotational orientation of the catheter in the body (Col 7, Lines 60-63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Bevier to include a radiopaque marker, as taught by Lee, for the purpose of enabling medical personnel to accurately determine the rotational orientation of the catheter in the body (Col 7, Lines 60-63). One of ordinary skill in the art would recognize that placing a radiopaque marker (like that of Lee) near the distal end of Edwards’ catheter body 22 would result in the radiopaque marker also being “near a distal end of the at least three needle guiding elements” 52 as the term “near” is a relative term and Edwards’ needle guiding elements extend from the distal portion 22b of the catheter body 22.

Claims 82 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960)/Bevier et al. (US Pat 6,190,393) in view of Minar et al. (PG PUB 2006/0271135).
Re claims 82 and 83, Edwards discloses that the at least three needle guiding elements comprise one layer of plastic (Col 3, Lines 36-39) but Edwards/Bezier does not disclose that the at least three needle guiding elements include a second layer (claim 82) of a different plastic (claim 83). Minar, however, teaches an electrically conductive inner member 210 (Fig 5; comparable to the conductive material of the Edwards’ needles 41) covered by a first layer 212 (Fig 5) of plastic (polyimide, Para 26) and a second layer 214 (Fig 5) of a different plastic (ETFE, Para 26) for the purpose of providing redundant insulation to enhance reliability of the insulation (Para 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Bezier to include the at least three needle guiding elements with two layers of different plastics, as taught by Minar, for the purpose of providing redundant insulation to enhance reliability of the insulation (Para 26).

Claims 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Pat 5,588,960)/Bevier et al. (US Pat 6,190,393) in view of Altman et al. (US Pat 6,416,510).
Re claim 85, Edwards/Bevier disclose all the claimed features except that an injection volume of fluid of the catheter is less than 1 mL. Altman, however, teaches a fluid delivery catheter including an injection volume of fluid less than 1 mL (Col 21, Lines 8-21; an inner diameter (D) of 0.03 cm and a length (L) of 100 cm results in an internal fluid volume of 0.07065 mL because the formula for internal volume of a tube is L*π*(D/2)2 – see the below formula) for the purpose of providing good control of the drug dosage being delivered from the catheter (Col 21, Lines 19-21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Edwards/Bevier to include the injection volume of fluid of the catheter being less than 1 mL, as taught by Altman, for the purpose of providing good control of the drug dosage being delivered from the catheter (Col 21, Lines 19-21).
                
                    L
                    *
                     
                    π
                    *
                     
                    
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    =
                    1000
                     
                    m
                    m
                    *
                     
                    π
                    *
                     
                    
                        
                            
                                
                                    
                                        
                                            0.3
                                             
                                            m
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    =
                    70.65
                     
                    m
                    
                        
                            m
                        
                        
                            3
                        
                    
                    =
                    0.07065
                     
                    m
                    L
                     
                
            
Re claim 86, as set forth in the rejection of claim 73 above, the “fluid” is not a part of the claimed invention; therefore, the prior art of record is not required to explicitly disclose that the fluid injected by the claimed “catheter” is alcohol. Since Edwards is structurally capable of delivering fluid in the form of alcohol, this limitation is met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner notes that PG PUB 2006/0224118 to Morris et al. also reads on at least independent claim 73; the Applicant is encouraged to keep this reference in mind if they choose to amend the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783